          Case 7:16-cv-02818-KMK Document 164 Filed 07/28/20 Page 1 of 5




 UNITED STATES DISTRJCT COURT
 SOUTHERN DISTRJCT OF NEW YORK
 -------------------------------------------------------------------X
 DWINEL MONROE,
                                                                        No. 16 Civ. 2818 (KMK)
                          Plaintiff,
                                                                        STIPULATION OF
                    -v-                                                 CONFIDENTIALITY AND
                                                                        PROTECTIVE ORDER
 KATHLEEN GERBING, et al.

                          Defendants.
 -------------------------------------------------------------------X
        WHEREAS, Plaintiff has made discovery requests concemmg the measurement of

distances between specific locations at Otisville Correctional Facility, Wallkill Correctional

Facility, and Greene Correctional Facility.

        WHEREAS, disclosure of such information regarding the layout of correctional facilities

creates serious security risks that could jeopardize correctional or institutional safety, security or

good order if disclosed to inmates or the general public, and similar information can and has been

used to facilitate escape attempts or attacks within the correctional facilities .

        NOW THEREFORE, to balance the Plaintiff's need for the information against the

Defendants' need for confidentiality, the parties hereby stipulate and agree to the following:

        1.        Information regarding the measurements between and among locations at Otisville

Correctional Facility, Wallkill Correctional Facility, and Greene Correctional Facility produced in

response to Plaintiff's discovery requests, as limited by their letter dated April 24, 2020, shall be

designated as "Attorneys' Eyes Only" and produced subject to the following restrictions agreed to

by all parties.

        2.        Access to the Attorneys' Eyes Only Material shall be limited to:
                                                        1
           Case 7:16-cv-02818-KMK Document 164 Filed 07/28/20 Page 2 of 5




               a. Attorneys for Plaintiff;

               b. Attorneys for Defendants;

               c. Employees and independent contractors of the respective attorneys for Plaintiff

or Defendants who have direct functional responsibility for the preparation or trial of this action,

or any appeal thereof;

               d. Toe parties ' respective experts and consultants, to the extent deemed necessary

to the conduct of this litigation by the respective attorneys for Plaintiff or Defendants, except that,

prior to any such person being given access to the Attorneys ' Eyes Only Material, that person shall

be given a copy of this Stipulation and Protective Order and shall execute the Certification annexed

hereto;

               e. Individual employees of DOCCS, to the extent that such individual employees

would have access to the Attorneys ' Eyes Only Material as part of their employment with DOCCS;

               f.     Court reporters, to the extent deemed necessary for the conduct of this litigation

by the respective attorneys for Plaintiff or Defendants; and

               g. The Court.

          3.        The Attorneys' Eyes Only Material shall not be disclosed in open court without

first affording Defendants' counsel an opportunity to contest disclosure and/or admissibility of the

Attorneys' Eyes Only Material.

          4.    In the event that Plaintiffs counsel intends to file with the Court any papers that

attach or enclose documents containing Attorneys' Eyes Only Material produced pursuant to this

Stipulation and Protective Order, Plaintiffs counsel shall serve notice of such intention upon

Defendant's counsel, identifying by Bates numbers the documents to be filed, not less than five
                                                    2
         Case 7:16-cv-02818-KMK Document 164 Filed 07/28/20 Page 3 of 5




(5) business days prior to the filing thereof, to give Defendants the opportunity to request or move

the Court to direct that such documents be filed under seal, provided, however, that such notice

shall not be construed as a waiver of the attorney-client privilege, attorney work product privilege,

or any other applicable privilege or immunity.

       5.      Unless otherwise directed by the Court, when filing court papers under seal, such

papers or documents shall be filed in accordance with the Local Rules and ECF Rules of the

Southern District of New York.

       6.      Nothing herein shall be deemed to waive any applicable privilege. Pursuant to Fed.

R. Evid. 502(d), no privilege or protection is waived by disclosure connected with this lawsuit, nor

is any such disclosure a waiver in any other federal or state proceeding, and any disclosed material

is subject to return to the producing party ("clawback") on demand without any obligation on the

part of the producing party to demonstrate compliance with Fed. R. Evid. 502(b)( 1)-(3) relating to

inadvertent disclosure.

       7.      Within thirty (30) days of the conclusion of this Action, Plaintiffs counsel shall

either return to Defendants' counsel all Attorneys' Eyes Only Material, and any copies thereof, in

its custody, possession or control and any documents containing Attorneys ' Eyes Only Material,

in whole or in part, and any copies made therefrom or shall notify Defendants' counsel in writing

that all such Attorneys ' Eyes Only Material has been destroyed.

       8.      This Stipulation and Protective Order covers only the information and materials set

forth in paragraph 1. Nothing in this Order shall foreclose the parties from separately negotiating

and agreeing in writing to the confidential treatment of information and materials not contemplated

by this Stipulation and Protective Order.
                                                 3
       Case 7:16-cv-02818-KMK Document 164 Filed 07/28/20 Page 4 of 5




Dated: New York, New York
       July 28, 2020


MUSLIM ADVOCATES                          LETITIA JAMES
MAYER BROWN
Attorneys for Plaintiff                   Attorney General
                                          State ofNew York



By:~ a~;,                                 By:
Nimr Azmi, ~q.                            Amanda Yoon
Staff Attorney                            Assistant Attorney General
(202) 897-2564                             28 Liberty Street
nimra@muslimadvocates.org                 New York, New York 10005
                                         (212) 416-8599
                                          Amanda.Yoon@ag.ny.gov




SO ORDERED:

Dated: - -7/28/20
           --------


             U.S.D.J.




                                     4
         Case 7:16-cv-02818-KMK Document 164 Filed 07/28/20 Page 5 of 5




                                         CERTIFICATION

       I certify my understanding that Attorneys' Eyes Only Material is being provided to me

pursuant to the terms and restrictions of the Stipulation and Protective Order in Monroe v. Gerbing.

16 Civ. 2818 (KMK), currently pending in the United States District Court for the Southern District

of New York.      I further certify that I have read the Stipulation and Protective Order and agree to

be bound by it.

       I understand that all provisions of the Stipulation and Protective Order restricting the

communication or use of Attorneys' Eyes Only Material, including but not limited to any notes or

other transcriptions made of Attorneys' Eyes Only Material therefrom, shall continue to be binding

during the pendency of and after the conclusion of this action.



Dated: - - - - - -
                                               SIGNATURE


                                               PRINT NAME




                                               ADDRESS


                                               TELEPHONE NUMBER




                                                   5
